 UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- X
                                                           :                       7/15/2021
TITUS GROUP, INC.,                                         :
                                                           :
                                        Plaintiff,         :
                                                           :         21-CV-4164 (VSB)
                      -against-                            :
                                                           :             ORDER
ADVOQUE SAFEGUARD LLC et al.,                              :
                                                           :
                                        Defendants. :
                                                           :
---------------------------------------------------------- X

 VERNON S. BRODERICK, United States District Judge:

          On July 13, 2021, Defendants filed a motion to dismiss the complaint pursuant to Federal

 Rule of Civil Procedure 12(b)(6). (Doc. 15.) A day later, on July 14, 2021, Defendants re-filed

 their motion to dismiss materials under the correct ECF heading. (Doc. 16.) Under Federal Rule

 of Civil Procedure 15(a)(1)(B), a plaintiff has 21 days after the service of a motion under Rule

 12(b) to amend the complaint once as a matter of course. Accordingly, it is hereby:

          ORDERED that Plaintiff shall file any amended complaint by August 4, 2021. It is

 unlikely that Plaintiff will have a further opportunity to amend.

          IT IS FURTHER ORDERED that if no amended complaint is filed, Plaintiff shall serve

 any opposition to the motion to dismiss by August 13, 2021. Defendants’ reply, if any, shall be

 served by August 27, 2021.

          IT IS FURTHER ORDERED that the Clerk’s office is directed to terminate the open

 motion at Document 15, which Defendants properly corrected with their subsequent filing.
 SO ORDERED.

Dated: July 15, 2021
       New York, New York

                            ______________________
                            Vernon S. Broderick
                            United States District Judge
